      Case 19-33568-mvl7 Doc 83 Filed 09/03/20                     Entered 09/03/20 11:26:59       Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed September 2, 2020                                                United States Bankruptcy Judge

______________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                               )
         In re:                                                )      Chapter 7
                                                               )
         ERIC C. BLUE, et al.,1                                )      Case No. 19-33568-7
                                                               )
                                        Debtors.               )      (Jointly Administered)
                                                               )

                         ORDER FINDING ERIC C. BLUE IN CONTEMPT OF COURT
                          AND REQUIRING TURNOVER OF FINANCIAL RECORDS

                  CAME ON FOR HEARING, the Motion for Turnover of Financial Records (the “Turnover

     Motion”) and the Motion for Order Finding Debtors in Civil Contempt of Court and Imposing

     Coercive Sanctions (the “Contempt Motion”, and together with the Turnover Motion, the

     “Motions”)2 filed by Diane G. Reed (the “Trustee”), the duly appointed Chapter 7 trustee of the

     above captioned administratively consolidated estates of Eric C. Blue (“Mr. Blue”), Capital Park

     Private Equity Partners, LLC (“Capital Park PEP”), and Capital Park Management Company, LLC



     1
       The Debtors in these jointly administered chapter 7 cases are Eric C. Blue, Capital Park Management Company,
     LLC, and Capital Park Private Equity Partners, LLC.
     2
       Capitalized terms not defined herein shall have the meaning ascribed to them in the Motions.


     Active 52855968.1                                     1
Case 19-33568-mvl7 Doc 83 Filed 09/03/20                 Entered 09/03/20 11:26:59        Page 2 of 4




(“Capital Park MC”, and collectively, the “Debtors”). Upon consideration of the Motion, the

arguments presented by counsel, the Court finds as follows:

         1.         This Court has jurisdiction over the Bankruptcy Case under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue in this Court is proper under

28 U.S.C. § 1408;

           2.       The Debtors received adequate notice of the Motions and the hearings thereon, and

service of the Motions was proper under the circumstances;

           3.       Pursuant to section 105 of the Bankruptcy Code and Bankruptcy Rule 2005, Mr.

Blue is in contempt of the Court by virtue of his failure to comply with the Bankruptcy Code and

the Court’s prior Orders (Dkt. Nos. 56 and 59); and

           4.       The relief requested in the Motions is in the best interest of the Debtors’ estates,

their creditors, and other parties-in-interest. Accordingly, it is hereby:

         ORDERED that the Motions are Granted as provided herein; it is further

         ORDERED that Mr. Blue may purge his contempt of the Court as follows: by no later

than September 11, 2020, Mr. Blue must (a) file the Section 521 Documents required pursuant to

the Court’s prior Orders; (b) schedule a time with the Chapter 7 Trustee to attend the 341 meeting

of each Debtor (including in his individual capacity) at his earliest possible convenience, with such

341 meeting to occur no later than September 30, 2020 (with the Chapter 7 Trustee’s existing

September 15, 2020 section 341 calendar being an acceptable and preferred date); (c) turn over the

Financial Records more particularly described in the Turnover Motion; and (d) file a sworn

statement explaining his failure to comply with the Court’s prior orders; it is further

         ORDERED that for each day that Mr. Blue fails to comply with this Order after September

11, 2020, Mr. Blue shall be required to pay $500 per day to the Clerk of Court as a civil sanction




Active 52855968.1                                    2
Case 19-33568-mvl7 Doc 83 Filed 09/03/20             Entered 09/03/20 11:26:59        Page 3 of 4




for his conduct. Should Mr. Blue not comply with the terms of the Court’s order and purge his

contempt by September 11, 2020, then, upon the request of the Chapter 7 Trustee or the Office of

United States Trustee, and with written certification of Mr. Blue’s failure to purge his contempt of

the Court, the Court will hold a show cause hearing on September 22, 2020 at 9:30 a.m., at which

time the Court will consider what further sanctions may be needed to compel Mr. Blue’s

compliance, including but not limited to, further monetary sanctions or the issuance of a bench

warrant. Upon the docketing of the Court’s order(s), the Chapter 7 Trustee is directed to serve Mr.

Blue at all known physical or email addresses, including any registered agent(s) for the jointly

administered Debtors; it is further

         ORDERED the Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                                      ### END OF ORDER ###




Active 52855968.1                                3
Case 19-33568-mvl7 Doc 83 Filed 09/03/20         Entered 09/03/20 11:26:59   Page 4 of 4




Order submitted by:


 Fareed I. Kaisani, State Bar No. 24104017
 2001 Ross Avenue, Suite 900
 Dallas, Texas 75201-2980
 Telephone: (214) 953-6500
 Facsimile: (214) 953-6503
 Email: fareed.kaisani@bakerbotts.com

 -and-

 Emanuel Grillo, Esq. (admitted pro hac
 vice)
 30 Rockefeller Plaza
 New York, New York 10012-4498
 Telephone: (212) 408-2500
 Facsimile: (212) 259-2501
 emanuel.grillo@bakerbotts.com

COUNSEL FOR DIANE G. REED,
CHAPTER 7 TRUSTEE




Active 52855968.1                            4
